In this case appellant says, after having made some preliminary statements:
"However, it might be of some help to this court for me at this juncture to make a few statements, which will be substantiated by proper affidavits upon the submission of this case. These statements are as follows: The purported statement of facts in this case was not signed by counsel on either side, by the trial court, or by the official court reporter; the judgment in this case is not signed by the trial judge; none of the testimony as set forth in this transcript was had or introduced on the trial of the case."
The assignments that appellant attempts to advance cannot be reviewed, in the absence of a statement of facts. Of course it requires no citation of authorities that the statement of facts brought forward *Page 163 
by appellant cannot be considered by us for any purpose.
No fundamental error appearing on the face of the record, it is our order that the judgment of the trial court be, and the same is hereby, in all things affirmed.